DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional application No. 62/640,832 (hereinafter “the ‘832 provisional application”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites “a controller coupled to the physical neural network, the controller configured to execute instructions for: receiving commands, wherein each command identifies a target 
For example, the original specification of the ‘832 provisional application is silent regarding any “controller” that is configured to execute instructions, let alone “a controller coupled to the physical neural network, the controller configured to execute instructions for: receiving commands, wherein each command identifies a target resistance value” as recited in independent claims 1 and 15, and in claim 9. Further, for example, the original specification of the ‘832 provisional application also fails to mention any “synaptic decay constant”, much less that any such “synaptic decay constant is associated with an exponential decay time constant applied to the first input signal” is as recited in claims 3, 11 and 17. Also, for example, the specification of the ‘832 provisional application is silent regarding any “memristor calibration table” that includes any “memristor data set, the memristor data set including at least one pair of calibration values”, let alone accessing and using such a memristor calibration table as recited in claims 5, 10 and 18. 
Therefore, the effective filing date for claims 1-7, 9-11 and 15-20 of the instant application is the filing date of the non-provisional application, 03/08/2019. Examiner will consider if the ‘832 provisional application supports each of the other claims if a rejection would need to rely upon an intervening reference between the actual filing date of the non-provisional application, 03/08/2019 and the 03/09/2018 filing of the ‘832 provisional application.
Each claim will receive benefit of the earliest filing date above for which a continuous chain of support can be established for the entirety of the claim. As 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because replacement Figures 4B, 6 and 10 as filed 5/31/2019 include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., some lowercase, subscript characters in FIGs. 4B and 6, and the characters in the legend of FIG. 10). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference characters 304 and 306 shown in Figure 3 are not found in the detailed description.
Reference character 1310 shown in Figure 13 are not found in the detailed description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
it contains more than 150 words. In particular, the abstract is 163 words. Correction is required. See MPEP § 608.01(b).
The disclosure is also objected to because of the following informalities:  
Reference characters 304 and 306 shown in Figure 3 are not are not described in applicant’s specification (see, e.g., paragraph 47 describing FIG. 3). Appropriate correction is required.
Reference character 1310 shown in Figure 13 is not described in applicant’s specification (see, e.g., paragraph 36 describing FIG. 13). Further, with reference to FIG. 13, paragraph 36 of the instant specification mentions “the ANN’s final output 1301”. However, no element 1301 appears in FIG. 13 and element 1310 of FIG. 13 is labelled “NETWORK OUTPUTS”. Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “wherein the current value is limited to values below a forming threshold”, which is grammatically incorrect. The examiner suggests that one way to address this objection would be to amend claim 2 to recite “wherein the current value is limited to a value  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Lines 4-6 of independent claim 15 recite “wherein the at least one memristor is a substantially nonlinear resistor having a resistance that substantially changes with relation to an electrical current passing through the at least one memristor”. The terms "substantially nonlinear" and “resistance that substantially changes” in claim 15 are relative terms which render the claim indefinite. The terms "substantially nonlinear" and “resistance that substantially changes” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Aside from merely repeating the claim language in paragraphs 8-10, applicant’s specification does not mention, let alone provide any metrics, clarification or definition of what is meant by a “memristor [that] is a substantially nonlinear resistor having a resistance that substantially changes with relation to an electrical current passing through the at least one memristor”. As such, the instant specification does not provide an amount of non-linearity or resistance change that constitutes the recited “substantially nonlinear resistor having a resistance that substantially changes”. For examination purposes, "substantially nonlinear resistor" has been interpreted as any non-linear resistor or resistive device and “resistance that substantially changes” has been interpreted as a resistance value (i.e., a resistance state or a conductance state) that changes.
Also, claims 16-20, which depend directly or indirectly from claim 15, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4, 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen (U.S. Patent Application Pub. No. 2018/0075338 A1, hereinafter “Gokmen”) in view of non-patent literature Wong, et al. ("Metal–oxide RRAM." Proceedings of the IEEE 100.6 (2012): 1951-1970, hereinafter “Wong”). Gokmen was filed on April 6, 2017 as a Continuation of application No. 15/262,606, filed on September 12, 2016, and both of these dates are before the effective filing date of this application, March 9, 2018. Therefore, Gokmen constitutes prior art under 35 U.S.C. 102(a)(2). As discussed in items 2-3 above, the effective filing date for at least claims 1-7, 9-11 and 15-20 is the filing date of the non-provisional application, March 8, 2019.
With respect to claim 1, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”) comprising:
a physical neural network comprising a plurality of neurons, wherein each neuron of the plurality of neurons includes circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures”, “Crosspoint and at least one input connection receiving an input signal (see, e.g., FIG. 2 depicting pathways/input connections 204, 206 for receiving inputs 212, 214 and paragraph 56, “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214 … respective connection pathway 204, 206” [i.e., input connection receives inputs/input signals 212, 214]),
wherein the at least one memristor is a nonlinear resistor having a resistance that changes with relation to an electrical current passing through the at least one memristor (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied” [i.e., conduction/resistance alters/changes in relation to applied voltage/current passing through the memristor], “the described RPU device can be implemented with … non-linear memristive systems” [i.e., memristor is a nonlinear resistor]) and the at least one input connection is associated with at least a first synaptic weight, wherein the first synaptic weight comprises a multiplicative gain applied to a first input signal received by the at least one input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths ; and
a controller coupled to the physical neural network, the controller configured to execute instructions (aside from merely repeating the claim language, see, e.g., paragraphs 8 and 10, the only mentions of a “controller” in the instant specification is in paragraph 59, which states “The controller 1204 at least controls the synaptic weights (e.g. memristor resistances) of neurons in the PNN [physical neural network], e.g. by applying currents to memristors in the PNN 1202. … Desired changes may be applied as commands 1210 to the controller 1204, whereupon the controller translates these commands into currents 1212”. As noted above, the ‘832 provisional is for:
receiving commands (aside from merely repeating the claim language, see, e.g., paragraphs 8 and 10, the sole mentions of a “command” or “commands” in the instant specification is in paragraph 59, which states “Desired changes may be applied as commands 1210 to the controller 1204, whereupon the controller translates these commands into currents 1212 … The currents are applied to the PNN 1202 to set resistances (e.g. synaptic weights).” As noted above, the ‘832 provisional is silent regarding any commands. Therefore, “commands”, under the BRI, are any inputs to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving input/commands to transmit/apply corresponding voltages]), wherein each command identifies a … resistance value (see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the SET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative resistance changes also exists.” [i.e., applied voltages/commands identify a resistance state/resistance value]);
determining, for each command, a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and
applying, for each command, the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying, for each input/command, the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose that an input or command identifies a target resistance value and determining … a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches that an input or command identifies a target resistance value (as indicated above, a command, under the BRI, is any input to control application of currents or voltages) (see, e.g., page 1962, “pulse programming schemes to achieve the multilevel resistance values … both schemes were effective for achieving the target resistance” [i.e., the programming pulse/input/command identifies the target resistance value to be achieved]) and determining … a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to 

Regarding claim 2, as discussed above, Gokmen in view of Wong teaches the system of claim 1.
Gokmen further discloses wherein the current value is limited to values below a … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive SET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is limited to a defined/known threshold corresponding to VSET]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose wherein the current value is limited to values below a forming threshold to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor.
In the same field, analogous art Wong teaches wherein the current value is limited to values below a forming threshold to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value when the determined current value is not applied to the at least one memristor (see, e.g., pages 1952, 1958-1959 and 1965, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state to avoid creating a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state [i.e., baseline value for memristor resistance], a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is limited to be below the maximum reset current, which is almost the same as the current for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 4, as discussed above, Gokmen in view of Wong teaches the system of claim 1.
wherein the first synaptic weight is determined by a first resistance value of the at least one memristor (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights] and paragraphs 46, 48 and 91, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity … The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “weight updates having either a voltage of zero or a voltage of -0.5VSET … voltage sequences 830, 832 represent a positive resistance change phase of the weight update.” [i.e., synaptic weights are determined by resistance values of the memristor]).

With respect to independent claim 15, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”), comprising:
a physical neural network including a plurality of neurons, each neuron of the plurality of neurons comprising circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of and at least one input connection receiving an input signal (see, e.g., FIG. 2 depicting pathways/input connections 204, 206 for receiving inputs 212, 214 and paragraph 56, “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214 … respective connection pathway 204, 206” [i.e., input connection receives inputs/input signals 212, 214]),
wherein the at least one memristor is a substantially nonlinear resistor having a resistance that substantially changes with relation to an electrical current passing through the at least one memristor (as indicated above, "substantially nonlinear resistor" has been interpreted as any non-linear resistor or resistive device and “resistance that substantially changes” has been interpreted as a resistance value (i.e., a resistance state or a conductance state) that changes) (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied” [i.e., conduction/resistance alters/changes in relation to applied voltage/current passing through the memristor], “the described RPU device can be implemented with … non-linear memristive systems” [i.e., and at least a first input connection of at least a first neuron of the plurality of neurons is electrically coupled to the at least one memristor, such that the at least one memristor at least partially determines one or more electrical properties of the first input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., electrical connections electrically coupling neuron 202] and paragraphs 46, 48, 56 and 82, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection” [i.e., neurons in the ANN are electrically coupled via connections], “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity” [i.e., conduction/resistance state of memristor determines electrical property/strength of input connections in the ANN], “neuron 102 is modeled in FIG. 2 as a node 202 … Node 202 takes electrical signals from inputs 212, 214, multiplies each input 212, 214 by the strength of its respective connection pathway 204, 206” [i.e., the input connection 204/pathway is associated with a pathway strength/gain applied to electrical input signal 212], “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component.” [i.e., memristor determines resistance value/electrical property of an input connection that applied voltages]); and 
a controller coupled to the physical neural network, the controller configured to execute instructions (as indicated above, “a controller … configured to execute instructions”, under the BRI, is any component or module capable of executing instructions or applying currents or voltages) (see, e.g., paragraphs 6 and 141-142, “computer executable instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input”, “computer readable storage medium … having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”, “a tangible device that can retain and store instructions for use by an instruction execution device.” [i.e., processor/device/controller coupled to the CNN/physical neural network and configured to execute instructions]) for:
receiving a command (as indicated above, a “command”, under the BRI, is any input to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving an input/command to transmit/apply corresponding voltages]) identifying a … resistance value (see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative ;
determining a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and 
applying the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose an input or command identifying a target resistance value and determining a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches an input or command identifying a target resistance value (as indicated above, a command, under the BRI, is any input determining a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU or memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). 

Regarding claims 6 and 19, as discussed above, Gokmen in view of Wong teaches the systems of claims 1 and 15.
Gokmen further discloses wherein the memristor comprises a conductive bridge random access memory element, a resistive random access memory element, or a phase change memory element (see, e.g., paragraphs 78 and 82, “the described RPU [i.e., memristor] can be implemented by a two-terminal device having an appropriate non-linear characteristic that can be used to perform calculations in a CNN. For example, the described RPU device can be implemented with resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has nonlinear resistive switching characteristics.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component … memristor functionality is proposed for the operation of resistive memory devices such as resistive random-access-memory (RRAM), phase change memory (PCM) and conductive-bridging random-access-memory (CBRAM).” [i.e., the memristor/RPU comprises a conductive bridge random access memory/CBRAM element, a resistive random access memory/RRAM element, or a phase change memory/PCM element]).

Claims 7-9, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen in view of Wong and further in view of non-patent literature .
 
With respect to independent claim 8, Gokmen discloses the invention as claimed including a system (see, e.g., paragraph 52, “the present invention is directed to an electronic system”), comprising:
a physical neural network including a plurality of neurons, wherein each neuron of the plurality of neurons includes circuitry having at least one memristor (see, e.g., paragraphs 44, 47-48 and 57, “deep learning techniques that use convolutional neural networks”, “crosspoint arrays, crosswire arrays, or RPU [resistive processing unit] arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures”, “Crosspoint devices, in effect, function as the ANN's [artificial neural network’s] weighted connections between neurons. Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices”, “ANN … wherein the artificial neurons are nodes” [i.e., a physical neural network/ANN comprising a plurality of neurons/nodes that each include circuitry with a memristor/RPU]), and the at least one memristor is a nonlinear resistor having a resistance that changes with relation to an electrical current passing through the at least one memristor (see, e.g., paragraphs 48 and 78, “Nanoscale two-terminal devices, for example memristors … are often used as the crosspoint devices in order to emulate synaptic plasticity with high energy efficiency. The conduction state (e.g., resistance) of the ideal memristor material can be altered by ; and
wherein an electrical current passing through the at least one memristor is limited … such that the current value is limited to … a known … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is limited to a defined/known threshold corresponding to VSET]).
 the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the electrical current.
In the same field, analogous art Wong teaches that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the electrical current (see, e.g., pages 1952, 1958-1959 and 1965, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state to avoid creating a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state [i.e., baseline value for memristor resistance], a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is limited to be below the maximum reset current, which is almost the same as the current for the forming process, the known forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”, “a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current avoids creating a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/baseline resistance value upon cessation of the current]).

Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach that the memristor is operated according to a temporary dissolvable conductive path method.
In the same field, analogous art He teaches that the memristor is operated according to a temporary dissolvable conductive path method (aside from merely repeating the claim language in paragraph 9, applicant’s specification does not mention, let alone define what is meant by “a temporary dissolvable conductive path method”. Therefore, “the memristor is operated according to a temporary dissolvable conductive path method”, under the BRI, is operating a memristor that has a temporary, dissolvable conductive path/filament/connection) (see, e.g., FIG. 4 – showing results of “the dissolving of the cross-bar structure Mg/albumen/W memristors” [i.e., operating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claim 9, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses a controller coupled to the physical neural network, the controller configured to execute instructions (as indicated above, “a controller … configured to execute instructions”, under the BRI, is any component or for:
receiving a command (as indicated above, “a command”, under the BRI, is any input to control application of currents or voltages) (see, e.g., paragraph 6, “instructions to perform forward pass computations for the CNN via the RPU array by transmitting voltage pulses corresponding to input” [i.e., receiving an input/command to transmit/apply corresponding voltages]) identifying a …resistance value(see, e.g., paragraphs 48, 85 and 87, “The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state.”, “For non-linear RPU devices … there is a predefined set voltage, VSET that the device needs to experience in order to change its internal resistance state. … FIG. 7D illustrates positive voltages and positive changes to the resistive state of the RPU device, however, a similar relationship between negative voltages and negative resistance changes also exists.” [i.e., applied voltages/commands identify a resistance state/resistance value]);
determining a current value corresponding to the … resistance value (see, e.g., paragraph 82, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device” [i.e., determining, for each input/command, a current value i corresponding to the resistance value]); and 
applying the determined current value to the at least one memristor (see, e.g., paragraphs 82 and 89, “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value”, “the conduction state (i.e., the stored weights) of the RPU [i.e., memristor] can be read by applying a voltage across the RPU and measuring the current that passes through the RPU.” [i.e., applying the determined current value i and voltage v to the device/memristor]).
	Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose an input or command identifying a target resistance value and determining a current value corresponding to the target resistance value.
In the same field, analogous art Wong teaches an input or command identifying a target resistance value (as indicated above, the recited command, under the BRI, is any input to control application of currents or voltages) (see, e.g., page 1962, “pulse programming schemes to achieve the multilevel resistance values … both schemes determining a current value corresponding to the target resistance value (see, e.g., page 1963, “two basic resistance states (HRS and LRS) [high-resistance state and low-resistance state] within an array. … Fig. 10 shows the effect of successively ramping up the compliance current (determined by word line voltage for 1T1R configuration) to the desired level. As the compliance current is ramped up, the resistance is decreased further. … and the compliance current ramp is reattempted to achieve the target resistance. … scheme consists of ramping up the gate voltage (compliance current), but applying a reset and repeating reramping” [i.e., determining a compliance current value corresponding to the target resistance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU or memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 13, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses wherein the at least one memristor includes a conductive bridge random access memory element, a resistive random access memory element, or a phase change memory element. (see, e.g., paragraphs 78 and 82, “the described RPU [i.e., memristor] can be implemented by a two-terminal device having an appropriate non-linear characteristic that can be used to perform calculations in a CNN. For example, the described RPU device can be implemented with resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has nonlinear resistive switching characteristics.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component … memristor functionality is proposed for the operation of resistive memory devices such as resistive random-access-memory (RRAM), phase change memory (PCM) and conductive-bridging random-access-memory (CBRAM).” [i.e., the memristor/RPU comprises a conductive bridge random access memory/CBRAM element, a resistive random access memory/RRAM element, or a phase change memory/PCM element]).

Regarding claim 16, as discussed above, Gokmen in view of Wong teaches the system of claim 15.
Gokmen further discloses wherein the current value is determined such that the memristor is operated … such that the current value is limited to be below a known … threshold (see, e.g., paragraphs 48, 82 and 85, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.”, “The term ‘memristor’ is used to describe a passive two-terminal electrical component, wherein the resistance value of the device depends on the history of the voltages that have previously been applied to the component. The operation of a memristor is governed by Equations [1] and [2] shown in FIG. 7C, wherein i is the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., current value i in equation [1] is limited as shown in FIG. 7C to g(s,v)v], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor is limited to a defined/known threshold corresponding to VSET]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the current.
 that the current value is limited to be below a known forming threshold in order to avoid creating a conductive filament within the memristor, and such that the memristor resistance returns to a baseline value upon cessation of the current (see, e.g., pages 1952, 1958-1959 and 1965, “the switching event from LRS to HRS [i.e., switching from low to high-resistance state to avoid creating a conductive filament at the HRS] is called the ‘reset’ process. Usually for the fresh samples in its initial resistance state [i.e., baseline value for memristor resistance], a voltage larger than the set voltage is needed to trigger on the resistive switching behaviors”, “the maximum reset current for the memory device is almost the same as the compliance current in the forming/set process” [i.e., current value is limited to be below the maximum reset current, which is almost the same as the current for the forming process, the known forming threshold], “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”, “a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., off current avoids creating a conductive filament within the RRAM/memristor at an HRS state, which returns to its initial resistance state/baseline resistance value upon cessation of the current]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for 
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach that the memristor is operated according to a temporary dissolvable conductive path method.
In the same field, analogous art He teaches that the memristor is operated according to a temporary dissolvable conductive path method (as indicated above, “the memristor is operated according to a temporary dissolvable conductive path method”, under the BRI, is operating a memristor that has a temporary, dissolvable conductive path/filament/connection) (see, e.g., FIG. 4 – showing results of “the dissolving of the cross-bar structure Mg/albumen/W memristors” [i.e., operating the memristors that have temporary, dissolvable conductive paths/cross-bar connections] and page 10958, “For our devices, both Mg and W electrodes can dissolve … and diffuse into the albumen film. They will also contribute to the formation of conductive filaments through the oxidation and reduction reactions”, “we can conclude that memristors using these dissolvable materials are transient, which can be used as short period information storing units … cross-bar configuration transient memristors with egg albumen dielectric and dissolvable Mg and W electrodes were fabricated and their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as “a new way to fabricate biocompatible and dissolvable electronic devices by using cheap, abundant, and 100% natural materials for the forthcoming bioelectronics era as well as for environmental sensors”, as suggested by He (See, e.g., He, Abstract). 

Regarding claim 12, as discussed above, Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses wherein at least a first input connection of at least a first neuron of the plurality of neurons is associated with at least a first synaptic weight, wherein the first synaptic weight includes a multiplicative gain applied to a first input signal received by the first input connection (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights of connections] and paragraphs 46, 48 and 56, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching ; and
wherein the first synaptic weight is determined by a first resistance value of the at least one memristor (see, e.g., FIG. 2 depicting input connection pathways 204, 206 for input signals 212, 214 with connection strengths 1, 2 for neuron/node 202 [i.e., synaptic weights] and paragraphs 46, 48 and 91, “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection”, “Crosspoint devices, in effect, function as the ANN's weighted connections between neurons … memristors having ‘ideal’ conduction state switching characteristics, are often used as the crosspoint devices in order to emulate synaptic plasticity … The conduction state (e.g., resistance) of the ideal memristor material can be altered by controlling the voltages applied”, “weight updates having either a voltage of zero or a voltage of -0.5VSET … voltage sequences 830, 832 represent a positive resistance change phase of the weight update.” [i.e., synaptic weights are determined by resistance values of the memristor]).

Regarding claims 7, 14 and 20, as discussed above, Gokmen in view of Wong teaches the systems of claims 1 and 15, and Gokmen in view of Wong and He teaches the system of claim 8.
Gokmen further discloses applying the determined current value to the at least one memristor and a … conductive path within the at least one memristor (see, e.g., paragraphs 48, 82, 85 and 89, “The memristor material can also be programmed to maintain two or more distinct conduction states by selectively setting the conduction state of the material.” [i.e., a conductive path within the memristor at one of the conduction states], “The operation of a memristor is governed by … i … the current passing through the device, v is the voltage applied to the device, g is the conductance value of the device (which is the inverse of the resistance), s is the internal state variable of the device that controls the conductance value” [i.e., determined current value i applied to the memristor], “for described RPU devices implemented as non-ideal, nonlinear memristive systems, there is a well-defined ‘SET’ voltage, VSET (which is characteristics of the device), and the memristive RPU device would need to experience a voltage V>VSET in order to change its internal resistance state. For such devices, a half bias application of a voltage V=0.5VSET does not cause any change in the internal resistance state.” [i.e., current i passing through the memristor via a conductive path through the memristor]).
Although Gokmen substantially discloses the claimed invention, Gokmen is not relied on to explicitly disclose wherein applying the determined current value to the at least one memristor creates a … conductive path within the at least one memristor … and the … conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the … conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide.
In the same field, analogous art Wong teaches wherein applying the determined current value to the at least one memristor creates a … conductive path within the at least one memristor (see, e.g., pages 1959 and 1965, “For the bipolar RRAM [i.e., memristor], a bidirectional diode, which provides large on/off current for both voltage polarities, is necessary.”, “a scalable memory cell selection device that can provide the on/off characteristics and device density commensurate with the RRAM programming requirement” [i.e., applying the on current creates a conductive path within the RRAM/memristor]) and the … conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the … conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide (see, e.g., pages 1954=1955 and 1957, “top and bottom electrodes”, “The materials for the resistive switching oxide layer and the electrodes … Here we choose HfOx, AlOx, NiOx, TiOx, and TaOx”, “Hafium Oxide (HfOx) HfOx-based materials have been employed as a high-k dielectric … HfOx is also a superior RRAM [i.e., memristor] material.”, “Tantalum Oxide (TaOx) … TaO2/Ta2O5 bilayer stack can be intentionally designed as RRAM stack” [i.e., the conductive path is formed between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gokmen’s convolutional neural network (CNN) that uses a resistive processing unit (RPU) array [i.e., an array of memristors] (See, e.g., Gokmen, Abstract) to incorporate the teachings of Wong to provide “binary metal–oxide resistive switching random access memory (RRAM)” for use in “large-scale RRAM arrays” [i.e., RPU/memristor arrays] (See, e.g., Wong, Abstract). Doing so would have allowed Gokmen to “enable ultralarge-scale memory arrays without selection devices” by taking advantage of “metal–oxide memory [that] can potentially scale to sub-10 nm dimensions” and “scalability of RRAM to the nanometer regime”, as suggested by Wong (See, e.g., Wong, pages 1956 and 1963). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach creating a temporary conductive path within the at least one memristor, and the temporary conductive path is formed between a top electrode and a bottom electrode of the at least one memristor, the temporary conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide.
In the same field, analogous art He teaches creating a temporary conductive path within the at least one memristor, and the temporary conductive path is formed between a top electrode and a bottom electrode of the at least one memristor (see, e.g., pages 10955, “transient memristor devices using natural egg albumen as the active layer, and water dissolvable Mg and W as the top electrode and bottom electrode, respectively” [i.e., a transient/temporary conductive path within the memristor formed between top and bottom electrodes]), the temporary conductive path being formed from a material including metallic positive ions, or a dielectric material manufactured with chalcogenide, tantalum oxide, silicon dioxide, or hafnium oxide (see, e.g., Abstract, “albumen as the dielectric” and FIG. 1 showing “A 3D schematic drawing of the cross-bar structure memristors on a silicon wafer” and “An SEM cross sectional image of the Albumen/SiO2/Si structure” [i.e., a dielectric material manufactured with silicon dioxide/SiO2] and pages 10955-10957, “Albumen was used as the dielectric layer, tungsten (∼100 nm) as the bottom electrode and magnesium (∼80 nm) as the top electrode.” [i.e., the temporary path formed from a dielectric material], “the egg albumen film deposited on a silicon wafer with a thermally grown SiO2 layer” [i.e., material manufactured with silicon dioxide], “When a positive voltage is applied to the top electrode, ions move along the electric field, and accumulate locally in strong field regions in the albumen layer” [i.e., the temporary path formed from a material including metallic positive ions]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with He to provide memristors fabricated with “Egg albumen as the dielectric, and dissolvable Mg and W as the top and bottom electrodes.” (See, e.g., He, Abstract). Doing so would have allowed Gokmen in view of Wong to use He’s memristor fabrication techniques as . 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen in view of Wong, as applied to claims 1 and 15 above, and further in view of Wu et al. (U.S. Patent Application Pub. No. 2015/0170025 A1, hereinafter “Wu”).
Although Gokmen in view of Wong substantially teaches the claimed invention, Gokmen in view of Wong is not relied on to teach wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal.
In the same field, analogous art Wu teaches wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal (see, e.g., paragraphs 16, 20, 22 and 29, “learning behaviors of memristor based synaptic circuits have been analyzed”, “The input signal VI along with VO+ and VO-, the corresponding voltage outputs of two memristor crossbar arrays, are fed in” [i.e., the first input signal], “The Brain-State-in-a-Box (BSB) model is a typical auto-associative neural network. The mathematical model of the BSB … can be represented as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… where … λ is an inhibition decay constant.”, “resulting from the decayed mapping method, the required VA+j (t) and VA… j(t) should be gs/gmax times … The resulting output … indicates that the decayed effect 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong with Wu to provide techniques “for programming neural networks having row and column arrays of resistive memory devices” [i.e., memristors] by “generating programming signals to adjust the resistance states of the memristors in the crossbars” and performing “iterative training of memristor crossbar arrays for neural networks by applying voltages corresponding to selected training patterns.” (See, e.g., Wu, paragraphs 13 and 15). Doing so would have allowed Gokmen in view of Wong to use Wu’s techniques for “training for arrays of resistive memory devices that detects the difference between expected and actual array response to training signals” and to provide “a status tracker (ST) for determining whether the neural network training process is completed”, as suggested by Wu (See, e.g., Wu, paragraphs 11 and 14). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen in view of Wong and He as applied to claim 8 above, and further in view of Wu.
Although Gokmen in view of Wong and He substantially teaches the claimed invention, Gokmen in view of Wong and He is not relied on to teach wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal.
wherein the at least one input connection is associated with at least a first synaptic decay constant, and the first synaptic decay constant comprises an exponential decay time constant applied to the first input signal (see, e.g., paragraphs 16, 20, 22 and 29, “learning behaviors of memristor based synaptic circuits have been analyzed”, “The input signal VI along with VO+ and VO-, the corresponding voltage outputs of two memristor crossbar arrays, are fed in” [i.e., the first input signal], “The Brain-State-in-a-Box (BSB) model is a typical auto-associative neural network. The mathematical model of the BSB … can be represented as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… where … λ is an inhibition decay constant.”, “resulting from the decayed mapping method, the required VA+j (t) and VA… j(t) should be gs/gmax times … The resulting output … indicates that the decayed effect has been canceled out.” [i.e., a first synaptic decay constant comprising an exponential decay time t constant applied to the input signal]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen in view of Wong and He with Wu to provide techniques “for programming neural networks having row and column arrays of resistive memory devices” [i.e., memristors] by “generating programming signals to adjust the resistance states of the memristors in the crossbars” and performing “iterative training of memristor crossbar arrays for neural networks by applying voltages corresponding to selected training patterns.” (See, e.g., Wu, paragraphs 13 and 15). Doing so would have allowed Gokmen in view of Wong and He to use Wu’s techniques for “training for arrays of resistive memory devices that detects the difference between expected and actual array response to training signals” and to provide “a status tracker 

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 7-15, claims 5, 10 and 18 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 8 and 15), but would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 and rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 9 in the case of claim 10).
For example, with regard to dependent claims 5, 10 and 18, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 5, 10 and 18 and their respective base claims, independent claims 1, 8 and 15 (and intervening claim 9 in the case of claim 10). 
As discussed above, Gokmen in view of Wong teaches the systems of claims 1 and 15. As further discussed above, Gokmen in view of Wong and He teaches the system of claim 8. 
However, the prior art of record does not anticipate or render obvious the limitations “wherein the controller is configured to: 
access a memristor calibration table, the memristor calibration table including at least one memristor data set, wherein the memristor data set includes at least one pair 
use the memristor calibration table to perform the process of determining, for each command, a current value corresponding to the target resistance value in the at least one memristor”, as recited in dependent claims 5, 10 and 18, in combination with limitations of their base claims, independent claims 1, 8 and 15. 
As discussed in items 2-3 above, the above-noted “memristor calibration table” limitations are not disclosed, described or defined in the ‘832 provisional application. However, these limitations are disclosed and described in the non-provisional application.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, non-patent literature Duan, et al. ("Memristor-based cellular nonlinear/neural network: design, analysis, and applications." IEEE transactions on neural networks and learning systems 26.6 (2014): 1202-1213. (Year: 2014), hereinafter “Duan”) discloses a “Cellular nonlinear/neural network (CNN) … a compact CNN model based on memristors is presented … In the new CNN design, the memristor bridge circuit acts as the synaptic circuit element” and “Many artificial, physical, chemical, as well as biological systems have been represented using the CNN” [i.e., a system including a physical neural network/CNN comprising neurons that include a memristor bridge circuitry] (see, e.g., Duan, Abstract and page 1202).
 line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        webta